Exhibit 10.7

CELL THERAPEUTICS, INC.

2007 EQUITY INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated
as of [                , 20    ] (the “Award Date”) by and between Cell
Therapeutics, Inc., a Washington corporation (the “Company”), and
[                        ] (the “Director”).

W I T N E S S E T H

WHEREAS, pursuant to the Cell Therapeutics, Inc. 2007 Equity Incentive Plan (the
“Plan”), the Company hereby grants to the Director, effective as of the date
hereof, a restricted stock award (the “Award”), upon the terms and conditions
set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Award Agreement, the Company hereby
grants to the Director an Award with respect to an aggregate of
[                    ] restricted shares of common stock of the Company (the
“Restricted Shares”).

3. Vesting; Forfeiture.

(a) Vesting. Subject to Sections 3(b) and (c) below, the Award shall vest and
become nonforfeitable with respect to [                ] percent of the total
number of Restricted Shares subject to the Award (subject to adjustment under
Section 4.3 of the Plan) on each of [                        ]; provided that if
a Change in Control occurs, any Restricted Shares subject to the Award that are
outstanding and unvested immediately prior to the Change in Control shall
accelerate and become vested upon (or, to the extent necessary to give effect to
the acceleration, immediately prior to) the Change in Control.

(b) Termination Date. Notwithstanding any other provision herein, upon the date
on which the Director ceases to provide services to the Company or a Subsidiary
as a member of the Board of Directors (regardless of the reason for such
termination of services, whether with or without cause, voluntarily or
involuntarily, or due to death or disability) (the “Termination Date”), the
Director’s Restricted Shares (and related Restricted Property as defined in
Section 8 hereof), to the extent such shares have not become vested pursuant to
Section 3(a) as of the Termination Date, shall be forfeited to the Company as
provided in Section 3(c) upon the Termination Date.

(c) Forfeiture Procedures. Upon the occurrence of any forfeiture of Restricted
Shares pursuant to Section 3(b), such unvested, forfeited shares and related
Restricted Property shall be automatically transferred to the Company as of the
applicable forfeiture date without any



--------------------------------------------------------------------------------

other action by the Director (or the Director’s beneficiary or personal
representative in the event of the Director’s death or disability, as
applicable). No consideration shall be paid by the Company with respect to such
transfer. The Company may exercise its powers under Section 7(d) hereof and take
any other action necessary or advisable to evidence such transfer. The Director
(or the Director’s beneficiary or personal representative in the event of the
Director’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Company may request to confirm the transfer of
such unvested, forfeited shares and related Restricted Property to the Company.

4. Continuance of Service. The vesting schedule requires continued service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this Award
Agreement. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of services as provided in Section 3 above.

Nothing contained in this Award Agreement or the Plan constitutes a continued
service commitment by the Company or interferes in any way with the right of the
Company or any of its Subsidiaries at any time to terminate such services, or
affects the right of the Company or any of its Subsidiaries to increase or
decrease the Director’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Director without his or her consent thereto.

5. Dividend and Voting Rights. After the Award Date, the Director shall be
entitled to cash dividends and voting rights with respect to the Restricted
Shares subject to the Award even though such shares are not vested; provided,
however, that such rights shall terminate immediately as to any Restricted
Shares that are forfeited pursuant to Section 3 above; and provided, further,
that the Director agrees that promptly following any such forfeiture of
Restricted Shares, the Director will make a cash payment to the Company equal to
the amount of any cash dividends received by the Director in respect of any such
unvested, forfeited shares. To the extent the shares are forfeited after the
record date and before the payment date for a particular dividend, the Director
shall, promptly after the dividend is paid, make a cash payment to the Company
equal to the amount of any such cash dividend received by the Director in
respect of such forfeited shares.

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof, neither the Restricted Shares, nor any interest
therein, amount payable in respect thereof, or Restricted Property (as defined
in Section 8 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Company, or (b) transfers by will or the laws of descent and
distribution.

7. Stock Certificates.

(a) Book Entry Form. The Company shall issue the Restricted Shares subject to
the Award either: (a) in certificate form as provided in Section 7(b) below; or
(b) in book entry



--------------------------------------------------------------------------------

form, registered in the name of the Director with notations regarding the
applicable restrictions on transfer imposed under this Award Agreement.

(b) Certificates to be Held by Company; Legend. Any certificates representing
the Restricted Shares that may be delivered to the Director by the Company prior
to vesting shall be redelivered to the Company to be held by the Company until
the restrictions on such shares shall have lapsed and the shares shall thereby
have become vested or the shares represented thereby have been forfeited
hereunder. Such certificates shall bear the following legend and any other
legends the Company may determine to be necessary or advisable to comply with
all applicable laws, rules, and regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Cell Therapeutics,
Inc. A copy of such Agreement is on file in the office of the Secretary of Cell
Therapeutics, Inc.”

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3 hereof and the satisfaction of
any and all related tax withholding obligations, the Company shall, as
applicable, either remove the notations on any Restricted Shares issued in book
entry form which have vested or deliver to the Director a certificate or
certificates evidencing the number of Restricted Shares which have vested. The
Director (or the beneficiary or personal representative of the Director in the
event of the Director’s death or disability, as the case may be) shall deliver
to the Company any representations or other documents or assurances as the
Company or its counsel may determine to be necessary or advisable in order to
ensure compliance with all applicable laws, rules, and regulations with respect
to the grant of the Award and the delivery of Shares in respect thereof. The
Shares so delivered shall no longer be Restricted Shares hereunder.

(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Award Agreement, the Director shall deliver to the Company an executed
stock power in the form attached hereto as Exhibit A, in blank, with respect to
the Restricted Shares. The Company shall not deliver any share certificates in
accordance with this Award Agreement unless and until the Company shall have
received such stock power executed by the Director. The Director, by acceptance
of the Award, shall be deemed to appoint, and does so appoint by execution of
this Award Agreement, the Company and each of its authorized representatives as
the Director’s attorney(s)-in-fact to effect any transfer of unvested forfeited
shares (or shares otherwise reacquired by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Award Agreement and to execute
such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.

8. Adjustments upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 4.3 of the Plan, the
Committee shall make adjustments in accordance with such section in the number
and kind of securities that may become vested under the Award. If any adjustment
is made under Section 4.3 of the Plan and the Restricted Shares are not fully
vested upon such event or prior thereto, the restrictions applicable to such
Restricted Shares shall continue in effect with respect to any consideration,
property or



--------------------------------------------------------------------------------

other securities (the “Restricted Property” and, for the purposes of this Award
Agreement, “Restricted Shares” shall include “Restricted Property”, unless the
context otherwise requires) received in respect of such Restricted Shares. Such
Restricted Property shall vest at such times and in such proportion as the
Restricted Shares to which the Restricted Property is attributable vest, or
would have vested pursuant to the terms hereof if such Restricted Shares had
remained outstanding. To the extent that the Restricted Property includes any
cash (other than regular cash dividends), such cash shall be invested, pursuant
to policies established by the Committee, in interest bearing, FDIC-insured
(subject to applicable insurance limits) deposits of a depository institution
selected by the Committee, the earnings on which shall be added to and become a
part of the Restricted Property.

9. Notices. Any notice to be given under the terms of this Award Agreement shall
be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Director at the Director’s last address
reflected on the Company’s payroll records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Director is no longer a member of the Board of
Directors, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 9.

10. Plan. The Award and all rights of the Director under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Director agrees to be bound by the terms
of the Plan and this Award Agreement. The Director acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any rights in the Director
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Committee so conferred by appropriate action of
the Board or the Committee under the Plan after the date hereof.

11. Entire Agreement. This Award Agreement and the Plan constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
may be amended pursuant to Section 10.1 of the Plan. This Award Agreement may be
amended by the Committee from time to time. Any such amendment must be in
writing and signed by the Company. Any such amendment that materially and
adversely affects the Director’s rights under this Award Agreement requires the
consent of the Director in order to be effective with respect to the Award. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Director
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

12. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

13. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

14. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington without regard
to conflict of law principles thereunder.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
on its behalf by a duly authorized officer and the Director has hereunto set his
or her hand as of                             , 20    .

 

CELL THERAPEUTICS, INC.,

a Washington corporation

By:     [Name]   [Title]   DIRECTOR   Signature   Print Name



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Director Restricted Stock Award
Agreement between Cell Therapeutics, Inc., a Washington corporation (the
“Company”), and the individual named below (the “Individual”) dated as of
                    , 20    , the Individual, hereby sells, assigns and
transfers to the Company, an aggregate                  Shares of the Company,
standing in the Individual’s name on the books of the Company and represented by
stock certificate number(s)                              to which this
instrument is attached, and hereby irrevocably constitutes and appoints
                                         as his or her attorney in fact and
agent to transfer such shares on the books of the Company, with full power of
substitution in the premises.

Dated                         ,             

 

  Signature   Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Director Restricted Stock Award Agreement
without requiring additional signatures on the part of the Individual.)